DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action is a response to communications received on
04/06/21. Claims 1-12 are currently pending and will be addressed below.
Applicant’s amendment to the claims have overcome each objection previously set forth in the Non-Final Office Action mailed 01/07/2021, therefore each claim objection has been withdrawn.
Applicant’s amendments to the Specification have overcome each objection, therefore each objection to the Specification has been withdrawn.

Response to Arguments
Applicant’s arguments filed 04/06/21 have been fully considered but they are not persuasive in view of new prior art necessitated by amendment.
Regarding claim 1, the applicant’s amendment has been rejected in view of prior art listed below with a new cited portion. As such dependent claims 2, 5 and 9 are also rejected. 
Regarding claims 3 and 10, applicant argues claims 3 and 10 are allowable as dependent on allegedly allowable independent claim 1, however due to claim 1 being 
Furthermore regarding claims 3 and 10 applicant agrees that prior art reference Zatzsch describes a prosthesis for surgery consisting in animal derived collagen having peripheral outline and a drainage portion provided with a plurality of drainage holes but argues that Zatzsch does not include the further limitations of claim 1. This is true however, Zatzsch is used as a 103 reference to show that it is known in the art to utilize certain dimensions in the prosthesis art. 
Regarding claims 6-8 and 11-12, applicant argues claims 6-8 and 11-12 are allowable as dependent on allegedly allowable independent claim 1, however due to claim 1 being rejected in view of new prior art necessitated by amendment below this argument is moot. Furthermore prior art reference Ringo is utilized to show that a plurality of holes can be utilized in a prosthesis. 

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 1, “Consisting in” should read “Consisting of”
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (U.S. Patent No. 9901440). 
Regarding claim 1, Liu discloses a prosthesis for surgery consisting in animal derived collagen (Column 3, lines 7-10) having peripheral outline and a drainage portion provided with a plurality of drainage holes (Figure 1a), wherein the holes are placed in one or more groups, and each group has a regular body-centered polygon layout, wherein the holes of each group are disposed at vertices and at a center of the regular centered body polygon, and wherein each group of holes is independent, such that each group does not have any hole in common with any other group (See figure below, Figure contains one group).

    PNG
    media_image1.png
    372
    388
    media_image1.png
    Greyscale

Regarding claim 2, Liu discloses the prosthesis for surgery according to claim 1 in which the holes have a diameter of 1.5 mm or more (Column 3, lines 1-2), placed at a distance of 1.5 cm or at a greater (Column 7, line 24) distance.
Regarding claim 5, Liu discloses the prosthesis for surgery according to claim 1 in which the groups of holes (Figure 1a) are placed symmetrically with respect to the center of the prosthesis (as can be seen in Figure 1a, the group of holes are placed symmetrically with respect to the center of the prosthesis). 
Regarding claim 9, Liu discloses the prosthesis for surgery according to claim 1, having a length and width ranging between 5 and 300 mm (Column 2, lines 66-67, the length (10-25 cm) and width (6.25 cm) listed are both within the given range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent No. 9,901,440), in view of Zatzsch et al. (U.S. Publication No. 2004/0034374).
Regarding claim 3, Liu discloses the prosthesis for surgery according to claim 1 but does not disclose that the holes have a diameter of 1.5 mm.
 Zatzsch teaches a mesh in analogous art with drainage holes that have a diameter of 1.5 mm (Paragraph [0018]).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Zatzsch to have drainage holes that are 1.5mm in diameter as it has been 
Regarding claim 10, Liu discloses the prosthesis for surgery according to claim
1 but does not discloses it having minimum and maximum dimensions ranging between:
20x20,40x50,60x80,80x90,80x140,80x160,80x200,100x180,120x200.
Zatzsch teaches a mesh in analogous art where the prosthesis has minimum and
maximum dimensions ranging between: 20x20,40x50,60x80,80x90,80x140,80x160,80x200,100x180,120x200 (Specifically Zatzsch teaches a prosthesis with a dimension of 40x50mm, 60x80mm, 80 x 120mm, and 120x160mm which is within the minimum 20mm length x 20mm width and maximum 120mm length x 200mm width, Paragraph [0023], lines 4-6).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Zatzsch to have a prosthetic with a minimum and maximum dimensions ranging between: 20x20,40x50,60x80,80x90,80x140,80x160,80x200,100x180,120x200 because the dimensions taught in Zatzsch are known to be advantageous (Paragraph [0023], lines 6-8).
Claims 6-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent No. 9,901,440), in view of Ringo (U.S. Patent No. 10,537,665).
Regarding claim 6, Liu discloses the prosthesis for surgery according to claim 1 but does not disclose the groups of holes are placed symmetrically with respect to the center of the prosthesis, but without being placed at the center itself. 


    PNG
    media_image2.png
    544
    473
    media_image2.png
    Greyscale

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Ringo to have a prosthesis for surgery with the groups of holes are placed symmetrically with respect to the center of the prosthesis, but without being placed at the center itself. Ringo teaches it will be appreciated, however, that the holes could be moved to identify a different anatomic direction for different surgical indications (Column 6, lines 65-67). The size and shape of each of the holes can also be varied. Generally, however, the holes are sized and shaped to preserve the mechanical properties of the sheet of tissue matrix, while allowing fluid flow or passage of sutures or other anchors through the holes (Column 5, lines 58-62). 
Regarding claim 7, Liu discloses the prosthesis for surgery according to claim 1 but does not disclose in which the groups of holes are placed asymmetrically with respect to the center of the prosthesis.
Ringo teaches a prosthesis for surgery with the groups of holes are placed asymmetrically with respect to the center of the prosthesis (see figure below).

    PNG
    media_image3.png
    544
    473
    media_image3.png
    Greyscale

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Ringo to have a prosthesis for surgery with the groups of holes are placed asymmetrically with respect to the center of the prosthesis. Ringo teaches it will be appreciated, however, that the holes could be moved to identify a different anatomic direction for different surgical indications (Column 6, lines 65-67). The size and shape of each of the holes can also be varied. Generally, however, the holes are sized and shaped to preserve the mechanical properties of the sheet of tissue matrix, while 
Regarding claim 8, Liu discloses the prosthesis for surgery according to claim 1 but does not disclose in which the groups of holes are placed asymmetrically with respect to the greater dimension of the prosthesis.
Ringo teaches a prosthesis for surgery with the groups of holes are placed asymmetrically with respect to the greater dimension of the prosthesis (see figure below).

    PNG
    media_image3.png
    544
    473
    media_image3.png
    Greyscale

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Ringo to have a prosthesis for surgery with the groups of holes are placed asymmetrically with respect to the greater dimension of the prosthesis. Ringo teaches it will be appreciated, however, that the holes could be moved to identify a different anatomic direction for different surgical indications (Column 6, lines 65-67). The size 
Regarding claim 11, Liu discloses the prosthesis for surgery according to claim 1 but does not disclose it having a rectangular, elliptical or "bean" shape.
Ringo teaches a prosthesis (Figure 2A #10) for surgery having a rectangular shape (Column 5, lines 48-54). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Ringo to have a rectangular shaped prosthesis since a rectangle is a simple shape that can be trimmed or reshaped based on a specific patient's needs or surgeon's preferences (Column 5, lines 48-54).
Regarding claim 12, Liu discloses the prosthesis for surgery according to claim 1 with a drainage group placed at the center of the prosthesis but does not disclose it having a rectangular shape. 
Ringo teaches a prosthesis (Figure 2A #10) for surgery having a rectangular shape (Column 5, lines 48-54). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Ringo to have a rectangular shaped prosthesis since a rectangle is a simple shape that can be trimmed or reshaped based on a specific patient's needs or surgeon's preferences (Column 5, lines 48-54).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHRET TAFESSE/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774